Colburn, J.
The note and mortgage are personal estate; Sturtevant v. Jaques, 14 Allen, 523, 527; and were held by Lorenzo Locke upon a simple trust for Maria R. Bartlett, now deceased, late the wife of the plaintiff. If we consider that the note and mortgage were held in trust for the sole and separate use of Mrs. Bartlett, it is taking the most favorable view for the defendants. The obvious purpose of the parties was that the trust should continue during coverture, and should secure to Mrs. Bartlett the payment of the mortgage debt in case she survived her husband. Mrs. Bartlett and her husband had a right to dispose of the real and personal estate which she inherited from her father in 1856, as they saw fit; no one else had any interest in it; and it is unnecessary now to determine what their relative rights in it were, or what the rights of either of them were to the note and mortgage during coverture, as no question appears to have been raised by either of them. Upon the death of Mrs. Bartlett, intestate, the purpose of the trust had been accomplished, and her husband was entitled to the whole of her “ personal estate, or any right or interest therein,” subject to the payment of her debts and to the charges of her funeral and of settling her estate. Gen. Sts. c. 94, § 16. He was entitled to her equitable personal estate in the same manner as her legal personal estate, and was entitled to administration, if necessary to reach it. 2 Perry on Trusts, § 668, and cases cited. The facts that the note and mortgage were given by the husband, and that the debt was not payable until his death, do not affect their passing under the statute of distributions, like other personal estate, to him. The plaintiff, having been appointed administrator of his wife’s estate, is entitled to the note and mortgage, to be disposed of for the payment of her debts, if there are any, or under the statute of distributions. It is not necessary to consider whether there was any occasion for the appointment of the defendant Bartlett as trustee, under the Pub. Sts. c. 141, § 5, as successor of Locke, who had survived Mrs. Bartlett. He has been appointed, and claims the note and mortgage, as against the plaintiff; and his appointment by the Probate Court and claim are adverse to the title which the plaintiff has a right to hold, and he should assign all his interest as trustee in the note and mortgage to the plaintiff, as administrator of the estaté *159of his wife. It does not distinctly appear, but we infer from the fact that the note and mortgage were kept by Mrs. Bartlett in her possession until her death, that they are now in the possession of the plaintiff. Decree accordingly.